                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY, et al.,

                             Plaintiffs,

v.                                                  CIVIL ACTION NO. 2:17-cv-04286

DAY SURGERY LIMITED
LIABILITY COMPANY, et al.,

                             Defendants.



                         MEMORANDUM OPINION AND ORDER


       Before the Court are cross-motions for summary judgment filed by Plaintiffs Allied World

Surplus Lines Insurance Company and Allied World Assurance Company (collectively, “Allied

World”), (ECF No. 250), Defendants Day Surgery Center, LLC (“Day Surgery”) and DS Holdings,

Inc. (“DS Holdings”) (collectively, “the DS Entities”), (ECF No. 267), and Defendants Je. W., Ja.

W., (ECF No. 270), joined by Defendants J.L., Y.T., D.C., T.C., R.L., T.W., R.W., A.G., and P.P.

(collectively, “Claimants”), (ECF Nos. 269, 272, 273, 277, 278). For the reasons provided herein,

Allied World’s motion, (ECF No. 250), is GRANTED IN PART and DENIED IN PART and

the DS Entities and Claimants’ motions, (ECF Nos. 267, 269, 270, 272, 273, 277, 278), are

GRANTED IN PART and DENIED IN PART.

                                      I.     BACKGROUND

       Allied World filed this to determine the scope of coverage afforded under two policies

issued to Day Surgery in connection to several state civil actions. (ECF No. 115 at 1 ¶ 1 (Allied
World Compl.).) Claimants have filed separate lawsuits in the Circuit Court of Kanawha County,

West Virginia, asserting various theories of liability and allegations of wrongdoing against Day

Surgery and others. (Id. ¶¶ 36–76.) DS Holdings also is named as a defendant in some of these

civil actions. (Id. ¶¶ 58, 61, 65, 69.) Although the specific facts giving rise to each alleged instance

of misconduct vary from claimant to claimant, each underlying state court action arises from

medical procedures that Steven R. Matulis, M.D. (“Matulis”) performed on Claimants while they

were under anesthesia at a facility operated or managed by the DS Entities. The causes of action

asserted against the DS Entities include vicarious liability for alleged sexual abuse by Matulis,

negligent and reckless retention and supervision, failure to intervene and protect, failure to report,

lack of informed consent, invasion of privacy, fraud, and negligence for breach of the applicable

standard of care. (ECF No. 270-7 (J.W. Compl.); ECF No. 115-2 (J.L. Compl.); ECF No. 115-6

(A.G. Compl.); ECF No. 115-10 (D.C. Compl.); ECF No. 115-12 (R.L. Compl.); ECF No. 115-14

(T.W. Compl.); ECF No. 115-15 (Y.T. Notice of Claim); ECF No. 115-18 (P.P. Notice of Claim).)

       Allied World issued a professional liability and general commercial insurance policy,

Policy Number 0303-3351, to Day Surgery for coverage from February 1, 2016 through February

1, 2017 (the “Primary Policy”). (ECF No. 115-19.) The Primary Policy provides coverage under

three separate insuring agreements: (1) Claims Made Professional Liability, (2) Occurrence-Based

General Liability, and (3) Claims Made Employee Benefits Liability. Each insuring agreement

has a limit of liability of $1 million per claim and $3 million in the aggregate. (Id. at 2, 16–17.)

Further, the Primary Policy contains language excluding coverage for “actual or alleged sexual

misconduct or sexual abuse,” (id. at 25), but Allied World issued an endorsement to the policy that

provides coverage for claims that allege “sexual misconduct or sexual abuse.” (Id. at 8.)




                                                   2
        Allied World also provided an excess insurance policy, Policy Number 0305-4101, to Day

Surgery for the same policy period (the “Excess Policy”). (ECF No. 115-20.) The Excess Policy

provides coverage under three insuring agreements: (1) Claims Made Professional Liability, (2)

Occurrence-Based General Liability, and (3) Excess Follow Form Liability. The Excess Policy,

like the Primary Policy, contains a sexual misconduct exclusion. (Id. at 11–12, 27.) Further, both

of the policies contain a related claims provision, which provides that “[a]ll Related Claims,

whenever made, shall be deemed to be a single Claim” and are deemed to have been made when

the earliest of the related claims was made. 1 (ECF No. 115-19 at 28–29; ECF No. 115-20 at 33.)

        On November 7, 2017, Allied World filed the present declaratory action, asserting

complete diversity pursuant to 28 U.S.C. § 1332. (ECF Nos. 1, 115.) On August 2, 2019, Allied

World moved for summary judgment. 2 (ECF No. 250.) On September 10, 2019, the DS Entities

filed a joint motion for partial summary judgment, (ECF No. 267), and Claimants Ja. W. and Je.

W. also filed a motion for partial summary judgment, (ECF No. 270), in which other claimants

have joined, 3 (ECF Nos. 269, 272, 273, 277, 278). The parties’ cross-motions for summary

judgment are fully briefed and ripe for adjudication.

                                           II.     LEGAL STANDARD

        Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

This rule provides, in relevant part, that summary judgment is appropriate when the moving party

“shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is material when it ‘might affect the



1
  Where policy language is quoted throughout this Memorandum Opinion and Order, all emphasis has been omitted
unless stated otherwise.
2
  The DS Entities and Claimants filed opposition briefs on September 24, 2019, (ECF Nos. 279, 280, 281, 283, 284,
285, 287), and Allied World filed a reply on October 4, 2019, (ECF No. 291).
3
  Allied World filed a combined response to the DS Entities and Claimants’ motions on September 24, 2019. (ECF
No. 282.) The DS Entities and J.W. filed replies between October 1, 2019, and October 4, 2019. (ECF Nos. 289, 290.)

                                                        3
outcome of the suit under the governing law.’” Strothers v. City of Laurel, 895 F.3d 317, 326 (4th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A genuine

dispute arises when ‘the evidence is such that a reasonable jury could return a verdict for the non-

moving party.’” Id. (quoting Anderson, 477 U.S. at 248). “Thus, at the summary judgment phase,

the pertinent inquiry is whether there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either party.” Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018) (alteration and internal

quotation marks omitted).

        “The burden is on the nonmoving party to show that there is a genuine issue of material

fact for trial . . . by offering ‘sufficient proof in the form of admissible evidence’ . . . .” Guessous

v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). In ruling on a motion for summary

judgment, this Court “view[s] the facts and all justifiable inferences arising therefrom in the light

most favorable to the nonmoving party.” Jones v. Chandrasuwan, 820 F.3d 685, 691 (4th Cir.

2016) (quoting Libertarian Party of Va. v. Judd, 718 F.3d 308, 312 (4th Cir. 2013)).

        On the intersection of the standards for summary judgment and contract interpretation, the

Fourth Circuit has observed that the matter of “interpretation is a subject particularly suited for

summary judgment . . . .” Bank of Montreal v. Signet Bank, 193 F.3d 818, 835 (4th Cir. 1999);

see also Murray v. State Farm Fire & Cas. Co., 509 S.E.2d 1, 6 (W. Va. 1998) (stating “[t]he

interpretation of an insurance contract, including the question of whether the contract is

ambiguous, is a legal determination . . . .”) (internal citation omitted). However, it has also been

observed that “[a]n ambiguous contract that cannot be resolved by credible, unambiguous,

extrinsic evidence discloses genuine issues of material fact . . . [and] summary judgment is

inappropriate.” Sempione v. Provident Bank, 75 F.3d 951, 959 (4th Cir. 1996).



                                                   4
                                           III.    DISCUSSION

        In their motion for summary judgment, Allied World seeks the following declarations: (1)

that all claims asserted in the underlying civil actions are “related claims” as defined in the Primary

Policy, subject to a single $1 million limit of liability; (2) that the Primary Policy’s limit of liability

is being reduced by Allied World’s payment of defense expenses in the underlying civil actions;

(3) that there is no coverage under the Excess Policy for the underlying civil actions; (4) that DS

Holdings is not a covered insured under either of the policies; and (5) that the DS Entities are not

entitled to Hayseeds damages. (ECF No. 251.) The DS Entities and Claimants’ motions for partial

summary judgment advance many of the same issues. However, in addition, Claimants seek a

declaration that Allied World must apply the highest per claim limit of liability afforded under the

applicable insuring agreements to the underlying claims. (ECF No. 271.)

        In cases grounded in diversity jurisdiction, a federal court is “obliged to apply the

substantive law of the state in which it sits.” Volvo Constr. Equip. N. Am. v. CLM Equip. Co., Inc.,

386 F.3d 581, 599–600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79 (1938)).

Under West Virginia law, language in an insurance policy should be given its “plain, ordinary

meaning.” Syl. Pt. 8, Cherrington v. Erie Ins. Prop. & Cas. Co., 745 S.E.2d 508, 511 (W. Va.

2013) (citations omitted).; Nationwide Mut. Ins. Co. v. Hatfield, 2005 WL 2978046, *2 (S.D. W.

Va. Nov. 7, 2005) (“In examining language of an insurance policy, words and phrases are to be

given their ‘plain, ordinary meaning unless they are specifically defined in the policy.’”) (internal

citation omitted). If, after giving the language its customary meaning, the provisions in an

insurance policy “are plain and unambiguous and where such provisions are not contrary to a

statute, regulation, or public policy, the provisions will be applied and not construed.” Syl. Pt. 1,

Kelly v. Painter, 504 S.E.2d 171, 172 (W. Va. 1998). Whether a contract is ambiguous is a



                                                    5
question of law. Syl. Pt. 4, Blake v. State Farm Mut. Auto. Ins. Co., 685 S.E.2d 895, 897 (W. Va.

2009) (noting “[t]he mere fact that parties do not agree to the construction of a contract does not

render it ambiguous”). Courts must give full effect to the plain meaning of clear and unambiguous

insurance policy contract provisions. Id. at Syl. Pt. 2. If, on the other hand, a provision is

ambiguous, courts are to construe it “against the drafter, especially when dealing with exceptions

and words of limitation.” Boggs v. Camden-Clark Mem’l Hosp. Corp., 693 S.E.2d 53, 58 (W. Va.

2010) (quotations and citations omitted); First Mercury Ins. Co., Inc. v. Russell, 806 S.E.2d 429,

435–36 (W. Va. 2017) (stating, “[w]here the policy language involved is exclusionary, it will be strictly

construed against the insurer in order that the purpose of providing indemnity not be defeated.”).

        An ambiguous policy provision is one “reasonably susceptible of two different meanings

or of such doubtful meaning that reasonable minds might be uncertain or disagree as to its

meaning.” Syl. Pt. 3, Glen Falls Ins. Co. v. Smith, 617 S.E.2d 760 (W. Va. 2005). This liberal

construction, however, “should not be unreasonably applied to contravene the object and plain

intent of the parties.” Id. at Syl. Pt. 4 (internal citation omitted). A court is “obligated to give an

insurance contract that construction which comports with the reasonable expectations of the

insured.” Burr v. Nationwide Mut. Ins. Co., 359 S.E.2d 626, 631 (W. Va. 1987); Glen Falls Ins.

Co., 617 S.E.2d at 768 (“The standard is that of what a reasonable person standing in the shoes of

the insured would expect the language to mean.”).

        Regardless of whether the language is ambiguous or unambiguous, “[a]n insurance

company seeking to avoid liability through the operation of an exclusion has the burden of proving

the facts necessary to the operation of that exclusion.” State ex rel. Nationwide Mut. Ins. Co. v.

Wilson, 236, 778 S.E.2d 677, 685 (W. Va. 2015) (citing Syl. Pt. 7, Nat’l Mut. Ins. Co. v. McMahon

& Sons, Inc., 356 S.E.2d 488 (W. Va. 1987)). Thus, in cases involving a determination of the

scope of insurance coverage, the insured “bears the burden of establishing a prima facie case that
                                                   6
the claim falls within the scope of coverage. Once a prima facie case has been established, the

burden shifts to the insurer to demonstrate that an exclusion applies.” Runion v. Minnesota Life

Ins. Co., 2013 WL 2458541, *2 (S.D. W. Va. June 6, 2013) (internal citation omitted).

       A.    Related Claims

       Allied World argues that all of the underlying claims are “related claims,” subject to a

single $1 million per claim limit of liability, because each Claimant has alleged a common pattern

of sexual misconduct against Matulis that occurred at facilities operated or managed by the DS

Entities. (ECF No. 251 at 11–16.) The Primary Policy defines “related claims” as follows:

       [A]ll Claims based on, arising out of, directly or indirectly resulting from, in
       consequence of, or in any way involving the same or related facts, circumstances,
       situations, transactions or events or the same or related series of facts,
       circumstances, situations, transactions or events, whether related logically, causally
       or in any other way.

(ECF No. 115-19 at 21–22.) The policy continues by stating that “Related Claims . . . shall be

deemed to be a single Claim and shall be deemed to have been first made on . . . the date on which

the earliest Claim within such Related Claims was received by an Insured[.]” (Id. at 28–29.)

       The DS Entities argue that the policy’s definition of “related claims” is circular such that

the meaning is indeterminate and could be used to relate any two claims. But the defendants cite

no legal authority to support the implied assertion that the term is ambiguous and devoid of

meaning. Courts, including the Fourth Circuit, have found similar related claims provisions to be

unambiguous. See, e.g., Nomura Holding Am., Inc. v. Fed. Ins. Co., 629 F. App’x 38, 40 (2d Cir.

2015) (applying New York law and interpreting the plain language of an identical related claims

provision); Health First, Inc. v. Capitol Specialty Ins. Corp., 747 F. App’x 744, 751 (11th Cir.

2018) (applying Florida law and interpreting the plain language of the same related claims

provision as broad enough even to “reach conduct with a somewhat attenuated connection.”);



                                                 7
Direct Gen. Ins. Co. v. Houston Cas. Co., 139 F. Supp. 3d 1306, 1315 (S.D. Fla. 2015), aff’d sub

nom. 661 F. App’x 980 (11th Cir. 2016) (applying Tennessee law and finding that the same related

claims provision is “very broad” and “requires only that the claims ‘indirectly aris[e] out of’ related

circumstances.” (alteration in original)); see also W.C. & A.N. Miller Dev. Co. v. Cont’l Cas. Co.,

814 F.3d 171, 176 (4th Cir. 2016) (applying Maryland law and finding “interrelated wrongful

acts,” defined in the policy as “any wrongful acts which are logically or causally connected by

reason of any common fact, circumstance, situation, transaction or event,” to be “expansive” and

unambiguous). Although they applied the law of different states, these decisions nonetheless are

instructive and suggest that courts should defer to the plain language of broad related claims

provisions. 4 As the related claims definition here is identical to that in Nomura, Health First, and

Direct General and bears a strong resemblance to the definition in Miller, the Court concludes that

the Primary Policy’s related claims provision is unambiguous and, likewise, expansive and broad

in scope. 5

         Rather than apply the plain meaning of the term as defined in the policy, Claimants urge

this Court to apply a separate approach to determine whether claims are related. Specifically,

Claimants suggest that the Court should consider “whether the claims arise out of separate factual

circumstances and give rise to separate causes of action.” (ECF No. 280 at 15.) In so arguing,

Claimants rely on this Court’s interpretation and application of an occurrence-based policy in


4
  New York, Florida, and Tennessee’s guiding principles of policy construction are cornerstones of West Virginia
insurance law. See Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So.2d 161, 165 (Fla. 2003) (reciting rules applied
in Florida that insurance contracts are construed according to their plain meaning, with any ambiguities construed
against the insurer and in favor of coverage); XL Specialty Ins. Co. v. Level Glob. Inv’rs, L.P., 874 F. Supp. 2d 263,
281 (S.D. N.Y. 2012) (same under New York law); Alcazar v. Hayes, 982 S.W. 2d 845, 848 (Tenn. 1998) (same under
Tennessee law).
5
  Courts applying West Virginia law have also interpreted the phrase “arising out of” broadly. See, e.g., Norfolk S.
Ry. Co. v. Nat’l Union Fire Ins. of Pittsburgh, PA, 999 F. Supp. 2d 906, 913 (S.D. W. Va. 2014) (acknowledging that
“courts are in agreement that ‘arising out of’ indicates a broad meaning such as ‘originating from,’ ‘growing out of,’
‘incident to,’ or ‘flowing from’”); Erie Ins. Prop. & Cas. Co. v. Edmond, 785 F. Supp. 2d 561, 573 (N.D. W. Va.
2011) (stating that an exclusion using the phrase “arising out of” was “broad”).

                                                          8
Brotherhood Mutual Ins. Co. v. Bible Baptist Church, 2:16-cv-00341, 2017 WL 6061979 (S.D.

W. Va. Dec. 7, 2017). In Brotherhood, the Court looked to events that triggered liability to

determine whether the events constituted separate or single “occurrences” as that term was defined

in the policy. Id. at *4–5. However, unlike the Primary Policy at issue here, the policy in

Brotherhood did not define “related claims” nor did it involve the same relatedness provision.

Further, the policy there expounded on the issue of relatedness in the context of sexual abuse,

stating that “[a]ny of the above acts or conduct will be considered a single sexual act if undertaken

by the same perpetrator or perpetrators, even if such acts are directed against more than one person,

happen over time, or take place during more than one policy period.” Id. at *4. Thus, the reasoning

of this case has no application here.

       The other cases relied upon by Claimants are also inapposite because they involve

markedly different relatedness provisions. See, e.g., Kopelwitz v. Home Ins. Co., 977 F. Supp.

1179, 1188 (S.D. Fla. 1997) (involving narrower relatedness provision); KB Home v. St. Paul

Mercury Ins. Co., 621 F. Supp. 2d 1271, 1272, 1277 (S.D. Fla. 2008) (involving narrower

“interrelated wrongful employment practices” definition); Methodist Healthcare v. Am. Int’l

Specialty Line Ins. Co., 310 F. Supp. 2d 976, 980–81 (W.D. Tenn. 2004) (involving relatedness

language in an exclusion inapplicable on other grounds); Beaufort Cty. School Dist. v. United Nat’l

Ins. Co., 709 S.E.2d 85, 91 (S.C. Ct. App. 2011) (finding that policy’s particular definition of

sexual abuse, unlike the language here, precluded separate victim’s claims from being treated as a

single related claim); Home Ins. Co. of Ill. v. Spectrum Information Technologies, Inc., 930 F.

Supp. 825, 834 (E.D. N.Y. 1995) (involving narrower relatedness provisions).

       Having found that the related claims provision is unambiguous, the Court must now

determine whether the underlying claims are in fact related under the plain language of the policy.



                                                 9
Allied World argues that all of the underlying claims are based on Matulis’ alleged pattern of

sexually abusing female patients while they were under anesthesia for gastroenterology procedures

and, thus, are related. (ECF No. 251 at 15–16.) The DS Entities and Claimants attempt to defeat

Allied World’s relatedness argument by contending that the question of whether these claims are

related is contingent on the juries’ resolution of facts in the underlying lawsuits that allegedly give

rise to these claims. They argue that the underlying claims assert various theories of liability based

on distinct acts or instances of wrongdoing by the DS Entities, separate from and unrelated to the

alleged sexual misconduct. For instance, they highlight that, in addition to alleging that the DS

Entities are vicariously liable for the alleged sexual abuse by Matulis, the underlying claims allege

that the DS Entities “breached a right of privacy, allowed Dr. Matulis to perform colonoscopies

too quickly, failed to properly document procedures, failed to properly supervise staff, breached a

duty to report, failed to obtain informed consent from their patients, and negligently detained the

plaintiff(s).” (ECF No. 279 at 13.) They also note that the underlying claims assert medical

negligence claims for failing to provide reliable, standard of care procedures. (ECF No. 280 at 7–

11.) It is on these grounds that the DS Entities and Claimants contend that this declaratory

judgment action is premature with respect to this issue.

       “Whether an indemnification issue is ripe for adjudication depends on the facts and

circumstances of the case under consideration,” but an “important factor” is “whether resolution

of the tendered issue is based upon events or determinations which may not occur as anticipated.”

Camden-Clark Mem’l Hosp. Corp. v. St. Paul Fire & Marine Ins. Co., 717 F. Supp. 2d 529, 539

(S.D. W. Va. 2010) (quoting A/S J. Ludwig Mowinckles Rederi v. Tidewater Constr. Corp., 559

F.2d 928, 932 (4th Cir. 1977)). Federal courts have routinely held that indemnity claims are unripe

until the alleged indemnitee’s liability has been fixed by a judgment or settlement. See, e.g.,



                                                  10
Tidewater, 559 F.2d at 932; Armstrong v. Alabama Power Co., 667 F.2d 1385, 1388–89 (11th Cir.

1982); Cunningham Bros., Inc. v. Bail, 407 F.2d 1165, 1169 (7th Cir. 1969). In Tidewater, the

Fourth Circuit held that an indemnification issue was premature, stating the following:

       there has been neither a determination of liability nor a settlement in any of the
       [underlying] actions pending against [the parties]. We cannot tell at this time what
       the outcome of those actions will be . . . . The fact that [the parties] have already
       incurred some expenses in defending those actions does not make ripe their claims
       for indemnification against all potential liability and expenses. We conclude that a
       ruling on indemnification in the setting presented to the district court was
       premature.

Tidewater, 559 F.2d at 932. Unless a court first determines that the negation of a duty to defend

will also negate a duty to indemnify, ripeness concerns typically foreclose a ruling on its duty to

indemnify. Camden-Clark Mem’l Hosp. Corp., 717 F. Supp. 2d at 539.

       In this case, Allied World concedes its duty to defend and indemnify against these

underlying claims. It only seeks to resolve distinct questions about the scope of coverage,

including whether the underlying claims are “related claims” under the Primary Policy. There are

no ripeness concerns with addressing this question because it is not contingent upon the resolution

of unsettled events.

       Although Claimants assert somewhat varying theories of liability and individual harm, the

inquiry is whether the underlying claims are “based on, aris[e] out of, directly or indirectly result[]

from, in consequence of, or in any way involve[] the same or related facts, circumstances,

situations, transactions or events or the same or related series of facts, circumstances, situations,

transactions or events, whether related logically, causally or in any other way.” (ECF No. 115-19

at 21–22.) See Zunenshine v. Exec. Risk Indem., Inc., No. 98-9251, 1999 WL 464988, at *2 (2d

Cir. June 29, 1999) (applying similar exclusionary provision and finding that “it is immaterial that

the two lawsuits involved different parties and somewhat different legal harms (negligent



                                                  11
misrepresentation vs. securities fraud), because the above-quoted policy terms clearly focus on the

existence of common facts.”) (emphasis in original). Here, most of the theories of liability asserted

in the underlying claims, including, inter alia, failure to report, failure to obtain informed consent,

and invasion of privacy, are based on the same factual allegations. As Allied World describes, all

of the underlying claims include allegations that Matulis engaged in a pattern of sexually abusing

female patients while under anesthesia. In particular, each Claimant alleges that she is a former

patient of Matulis, 6 that Matulis performed a gastroenterology procedure on her, that the procedure

took place at Day Surgery while she was under anesthesia, that she subsequently learned that

Matulis engaged in a pattern of sexually abusing female patients while they were under anesthesia,

that she now believes she was, or may have been, a victim of sexual abuse by Matulis while she

was under anesthesia, that Day Surgery knew or should have known about Matulis’ sexual abuse

of patients, that Day Surgery had a duty to properly supervise Matulis in his practice at Day

Surgery, and that Day Surgery’s failure to properly supervise Matulis allowed Claimants to be

harmed. Claimants naming DS Holdings as a defendant each contain allegations against DS

Holdings equivalent to those against Day Surgery.

        Notably, two of the claimants, A.G. and P.P., also assert negligence claims based on facts

wholly unrelated to the alleged sexual misconduct. In A.G.’s Amended Complaint, 7 she alleges

the following:

        24. Dr. Matulis deviated from accepted standards of medical care by failing to
        comply with the minimum time requirements for the careful withdrawal of the
        colonoscope from Plaintiff during the . . . colonoscopy as he withdrew the
        colonoscope too rapidly. As a proximate result, the colonoscopy Dr. Matulis
        performed on Plaintiff was not medically reliable, should not be used to make
        diagnostic decisions about Plaintiff, and it is reasonably necessary for Plaintiff to


6
 Several Claimants allege loss of consortium claims as the spouse of female Matulis patients.
7
 P.P., who provided a separate notice of claim, is a representative member of the class proposed in A.G.’s Amended
Complaint.

                                                       12
         be given the option to receive a new colonoscopy by a competent physician within
         the standard of care, and at the expense of Dr. Matulis and any other Defendant
         liable for his conduct.
                                                     ...
         32. [Day Surgery] deviated from the standard of care by either failing to implement
         . . . quality assurance or performance review or by doing so in an unreasonable and
         inadequate manner with respect to Dr. Matulis.
(ECF No. 115-6 at 7 ¶ 24, 8 ¶ 32.) Claimants argue that these assertions are based on allegations

that Day Surgery failed to collect and track procedure reliability data, including the scope

withdrawal times, that demonstrate compliance with practice guidelines. 8 (ECF No. 280 at 7.)

Still, despite the different theory of liability, the common factual basis for this cause of action

remains the same: the procedure Matulis performed on a former anesthetized, female patient.

Regardless of the alleged sexual misconduct, these underlying claims are all based on the same

actions or inactions by the DS Entities in relation to Matulis’ gastroenterology procedures. The

broad language of the policy includes claims that arise from a “series” of related facts or events.

See Highwoods Properties, Inc. v. Exec. Risk Indem., Inc., 407 F.3d 917, 924 (8th Cir. 2005)

(defining a “series” as “a number of things or events of the same class coming one after another in

spacial or temporal succession.”). These series of procedures, or events, that gave rise to the

underlying claims, though not identical, were arguably “related” in any common understanding of

the word. See Cont’l Cas. Co. v. Wendt, 205 F.3d 1258, 1264 (11th Cir. 2000) (per curiam)

(finding “different types of acts . . . aimed at a single particular goal . . . [that] resulted in a number

of different harms to different persons” to be related claims). To hold otherwise would require


8
  The J.W. Claimants contend that they also assert a medical negligence claim based on this unresolved fact. However,
based upon a review J.W.’s operative complaint, the Court finds this unconvincing. Unlike A.G.’s complaint, J.W.’s
pleading does not allege facts unrelated to the alleged sexual abuse. Although J.W. alleges that Day Surgery “breached
the applicable standard of care and caused Plaintiff’s injury by failing to provide reliable colonoscopies and flexible
sigmoidoscopy procedures to reliably investigate [J.W.’s] medical condition,” (ECF No. 270-7 at 9 ¶ 46), this
paragraph goes on to state that “[i]n settling of all the sexual misconduct allegations, a patient cannot reasonably rely
on the medical judgment, reported findings, and lack of reported finding of Day Surgery’s owner/member.” (Id.)
Thus, this claim undoubtedly is based upon the alleged sexual abuse.

                                                           13
this Court to draw arbitrary lines concerning relatedness, which it is precluded from doing where

the language of a policy is unambiguously broad, as is the related claims provision here.

         Accordingly, as a side-by-side review of the underlying complaints reveals that all of the

underlying claims are based on the same or related conduct by the DS Entities in relation to a series

of Matulis’ gastroenterology procedures, the Court finds that underlying claims are “related

claims” and subject to a single limit of liability.

         B.     Applicable Limit of Liability

         Claimants aver that multiple limits of liability afforded under the Primary Policy apply to

the underlying claims. They contend that because Claimants have asserted claims against the DS

Entities, which do not relate to sexual misconduct or trigger Endorsement No. 4, Allied World

must apply the highest of the applicable liability limits. 9 (ECF No. 271 at 17.) Claimants point to

a stated condition in the Primary Policy, which provides that “[i]n the event a Claim is first made

against the Insured during the Policy Period that involves more than one (1) Insurance Agreement

hereunder, it is understood and agreed that … one (1) Limit of Liability will apply to such Claim,

which shall be the highest applicable per Claim Limit of Liability . . . .” (ECF No. 115-19 at 27.)

         Allied World argues that, because each claim contains sexual misconduct allegations, the

only limit of liability under the Primary Policy available for the underlying claims is the $1 million

limit under Endorsement No. 4. (ECF No. 282 at 3–6.) Allied World relies on language in

Endorsement No. 4, which states as follows:


9
  Claimants further argue that the ultimate determination of what limit of liability will apply to each underlying claim
cannot be determined until the underlying claims are decided. Thus, they do not ask this Court to determine under
which insuring agreement any potential limit of liability must be paid. Rather, Claimants ask for a declaration that
the Primary Policy requires Allied World to pay the highest applicable per claim limit of liability. (ECF No. 271 at
18–19.) The Court is perplexed by Claimants’ argument because the Primary Policy does not appear to afford a per
claim limit of liability under any insuring agreement that is higher than $1,000,000, as provided under Endorsement
No. 4. (See ECF No. 115-19 at 2 (the declarations under the Primary Policy providing for a $1,000,000 maximum
limit of liability for each claim under all insuring agreements).) Despite its irrelevancy, the Court addresses this issue
herein.

                                                           14
       [A $1,000,000 per Claim] Limit of Liability shall apply to all allegations set forth
       in the Claim against the Insured, regardless of whether or not all such allegations
       are expressly stated to relate to sexual misconduct or sexual abuse. No other Limit
       of Liability under this Policy shall be available with regard to such Claim.

(ECF No. 115-19 at 8 (emphasis added).) All that is necessary to trigger Endorsement No. 4 are

“Claims alleging sexual misconduct or sexual abuse.” (Id. (emphasis added.))            Thus, it is

irrelevant for purposes of determining the applicable limit of liability whether the underlying

claims also include allegations unrelated to sexual misconduct or abuse. However, as Claimants

further argue, Endorsement No. 4 explicitly adopts the conditions set forth in the Primary Policy,

including the provision highlighted by Claimants. (See id. at 9 (stating “[i]t is expressly agreed

that the coverage afforded by this Endorsement shall be subject to . . . the Conditions stated to be

applicable to Insuring Agreements I.A. and I.C.”).) This term in the main body of the Primary

Policy, which allows for the highest applicable limit of liability, renders the language in the

endorsement superfluous and meaningless. In other words, these conflicting provisions are not

fully reconcilable nor can they both be complied with.

       Generally, where an “endorsement conflicts with the main policy, the endorsement

controls.” Capital City Real Estate, LLC v. Certain Underwriters at Lloyd’s London, 788 F.3d

375, 379 (4th Cir. 2015) (applying Maryland law); Cordova v. Scottsdale Ins. Co., 5 F. App’x 142,

148 (4th Cir. 2001) (applying Pennsylvania law and finding that “[w]here . . . an amendatory

endorsement has been issued containing terms which conflict with those in the main policy, the

endorsement’s terms prevail.”); In re United Indus. Servs., Inc., 85 F.3d 617 (4th Cir. 1996)

(applying Texas law and stating that “when an insurance policy contains an endorsement that

conflicts with another provision in the insurance policy, the endorsement controls.”). Claimants

suggests that an endorsement with restrictive terms cannot be enforced over conflicting terms in

the primary policy with expanding coverage, but this proposition is contrary to basic insurance

                                                15
principles that allow parties to modify an insurance policy by issuing an amendatory endorsement.

See Flowers v. Max Specialty Ins. Co., 761 S.E.2d 787 (W. Va. 2014) (finding that available

coverage was limited to $25,000 under an endorsement to the CGL policy, rather than the $1

million limit that was otherwise available under the CGL coverage part); see also Travelers Prop.

Cas. Co. of Am. v. Salt ‘N Blue LLC, 731 F. App’x 920, 924 (11th Cir. 2018) (noting that “[an]

[e]ndorsement is not ambiguous because it limits the scope of the general coverage grant under

the [primary policy].”).

       There is no evidence, nor do the parties argue, that this endorsement was adopted

unilaterally without Day Surgery’s consent, such that it had other reasonable expectations

regarding the terms of the contract. See Am. Equity Ins. Co. v. Lignetics, 284 F. Supp. 2d 399, 406

(N.D. W. Va. 2003) (explaining that a court may consider the “reasonable expectations” of an

insured when an exclusion is “not communicated to the insured” or “there is a misconception about

the insurance purchased.”). Accordingly, the Court finds that the terms of Endorsement No. 4

control, and the $1 million limit of liability applies to the underlying claims.

       C.    Defense Expenses

       The Primary Policy provides $1 million in coverage for claims that fall under Endorsement

No. 4. (ECF No. 115-19). Endorsement No. 4 states that the “coverage provided under this

Endorsement shall be subject to” a “1,000,000 per Claim” limit of liability. (Id.) Allied World

seeks a declaration that this $1 million per claim limit in liability is reduced by Allied World’s

payment of defense costs.       In so arguing, Allied World relies on language contained in

Endorsement No. 4, which it labels “the Exhaustion Provision.” (ECF No. 282 at 6.) The

Exhaustion Provision provides that “[t]he Insurer’s obligations with regard to such Claim shall




                                                 16
cease once the Limit of Liability stated above has been exhausted by the payment of Loss or

Defense Expenses.” (ECF No. 115-19 at 8.)

        The DS Entities and Claimants argue that the Primary Policy does not permit Allied World

to reduce the applicable limit of liability by its payment of defense expenses. The DS Entities note

that “before Defense Expenses can exhaust the limit of liability, it must first be established that

those payment will reduce the limit of liability.” (ECF No. 290 at 3.) Indeed, there is no language

in Endorsement No. 4 that definitively states that the payment of defense expenses will reduce the

limits of liability. Instead, the Exhaustion Provision only makes clear that Allied World’s

obligations to provide coverage will cease when the limit of liability is exhausted. Although the

provision goes on to state that the limits may be “exhausted by the payment of Loss or Defense

Expenses”, the use of the word “or” in the phrase “Loss or Defense Expenses” suggests that

exhaustion might occur by either the payment of Loss, Defense Expenses, or both. 10 See State v.

Wilkerson, 738 S.E.2d 32, 38 (W. Va. 2013) (recognizing, “[t]he use of the word ‘or’ indicates an

alternative choice.” (footnote omitted)).            This disjunctive or alternative term for potential

exhaustion creates an ambiguity that must be construed against Allied World. 11 See, e.g., Aetna

Cas. & Sur. Co. v. Pitrolo, 342 S.E.2d 156, 160 (W. Va. 1986) (noting that, because insurance

policies are prepared solely by insurers, “any ambiguities in the language of insurance policies

must be construed liberally in favor of the insured.”); Horace Mann Ins. Co. v. Leeber, 376 S.E.2d

581, 584 (W. Va. 1988) (same).




10
   The Primary Policy reinforces that “Defense Expenses” shall not include “Loss” and “Loss” shall not include
Defense Expenses. (ECF No. 115-19 at 18, 19–20 (defining “Defense Expenses” and “Loss”).)
11
   Claimants posit that the phrase “Loss or Defense Expenses” in the Exhaustion Provision is a typographical error
that creates an ambiguity because it is inconsistent with the remainder of Endorsement No. 4 and the Primary Policy.
(ECF No. 271 at 16.) In particular, Claimants point to provision A of Endorsement No. 4, which states that “The
Insurer will pay, on behalf of the Insured, Loss and Defense Expenses . . . .” (ECF No. 115-19 at 8.)

                                                        17
       Reasonable minds might be uncertain or disagree as to the meaning of the Exhaustion

Provision, particularly given Allied World’s use of clear language throughout the policies

expressing its intentions to either reduce or not reduce the limit of liability by defense costs.

Section IV of the Primary Policy states that “Defense Expenses are in addition to the Insurer’s

Limit of Liability, and payment of Defense Expenses by the Insurer will not reduce the applicable

Limit of Liability.” (ECF No. 115-19 at 26.) Further, the Excess Policy specifies that “Defense

Expenses shall reduce the Limit of Liability” provided under that policy. (ECF No. 115-20 at 29.)

Because the Primary Policy expressly states that “payment of Defense Expenses by the Insurer

will not reduce the applicable Limit of Liability” and nothing in Endorsement No. 4 contains a

contrary provision, the Court finds that the limit of liability under the Primary Policy may not be

reduced by the payment of defense expenses.

       D.    Excess Policy Coverage

       Next, the Court considers Allied World’s Excess Policy. Allied World contends that the

underlying claims are not covered under the Excess Policy because the Excess Policy, like the

Primary Policy, also contains an exclusion for sexual misconduct allegations. (ECF No. 251 at

17–18.) The Excess Policy provides the following:

       This Policy shall not apply to any Claim based on, arising out of, directly or
       indirectly resulting from, in consequence of, or in any way involving:
                                               ...
       any actual or alleged sexual misconduct or sexual abuse, including, but not limited
       to, any physical acts or oral statements of a sexually suggestive manner, or any
       unwelcome physical contact or touching[.]

(ECF 115-20 at 23, 27.) The DS Entities and Claimants assert several arguments in support of

their contention that the Excess Policy provides coverage.        First, they argue that Insuring

Agreement C of the Excess Policy provides follow form coverage intended to cover claims covered

by the Primary Policy. The “Excess Follow Form Liability” coverage provides as follows:

                                                18
       The Insurer will pay on behalf of the Insured, subject to the Limits of Liability set
       forth in the Declarations, Loss and Defense Expenses in excess of the Applicable
       Underlying Limit for the insurance identified in the Schedule of Underlying
       Insurance or Self-Insurance which the Insured becomes legally obligated to pay as
       a result of a Claim covered by such Scheduled Underlying Insurance or Self-
       Insurance. The terms and conditions of such Scheduled Underlying Insurance are,
       with respect to this Insuring Agreement C., made a part of this Policy, except with
       respect to:

           1. any contrary provision contained in this Policy; or

           2. any provision in this Policy for which a similar provision is not contained
              in the Scheduled Underlying Insurance;

       in which case the provisions of this Policy will apply. In no event will the coverage
       provided under this Policy be broader than the coverage provided under the
       Scheduled Underlying Insurance. Notwithstanding anything to the contrary
       contained above, if the Scheduled Underlying Insurance does not provide coverage,
       for reasons other than exhaustion of the Applicable Underlying Limit due to the
       payment of Claims, then this Insuring Agreement C. similarly will not provide
       coverage.

(ECF No. 115-20 at 12.) The DS Entities cite Exec. Risk Indem., Inc. v. Charleston Area Med.

Ctr., Inc., No. 2:08-cv-00810, 2011 WL 1833194, at *9 (S.D. W. Va. May 12, 2011) for the

proposition that “[a]n excess policy that follows form is designed to match the coverage provided

by the underlying policy . . . .” Id. at *9 n.8. Although the Excess Policy provides much secondary

coverage, Insuring Agreement C does not follow the form of the Primary Policy in all respects.

Indeed, the Excess Policy has many definitions, exclusions, conditions, and endorsements of its

own that are not included in the Primary Policy. Further, the follow form coverage under Insuring

Agreement C distinctly provides that “[t]he terms and conditions of [the Primary Policy] are . . .

made a part of this Policy, except with respect to any contrary provision contained in this Policy .

. . .” (ECF No. 115-20 at 12.) Many of the Excess Policy’s terms and conditions mirror those in

the Primary Policy. Critically, the Excess Policy contains a nearly identical sexual misconduct




                                                19
exclusion as the Primary Policy, but it does not contain an endorsement, like Endorsement No. 4,

that overrides that exclusion.

       Endorsement No. 4 provides that “[n]otwithstanding Section III.D.4 of this Policy, the

following [coverage] will be added to the Policy[.]”         (ECF No. 115-19 at 8.)       In effect,

Endorsement No. 4 operates as an amendment or addition, which changes the terms and scope of

coverage provided under the Primary Policy with respect to claims involving actual or alleged

sexual misconduct or abuse. This endorsement cannot be read to similarly modify the exclusionary

provisions in the Excess Policy. The Court finds that the “contrary [exclusionary] provision” in

the Excess Policy limits coverage afforded under Insuring Agreement C’s follow form coverage.

       The DS Entities and Claimants also argue that the Excess Policy may provide coverage to

Day Surgery if the trier of fact finds that no sexual misconduct occurred in the underlying lawsuits.

In such case, they contend that the Excess Policy’s sexual misconduct exclusion will not preclude

coverage. (ECF No. 280 at 19.) Like the Primary Policy, the Excess Policy contains a sexual

misconduct exclusion that unambiguously states that “[t]his Policy shall not apply to any Claim

based on, arising out of, directly or indirectly resulting from, in consequence of, or in any way

involving . . . any actual or alleged sexual misconduct or sexual abuse, . . . .” (ECF No. 115-20 at

23, 27.) As noted above, all Claimants, but for A.G. and P.P., base their underlying claims on the

alleged sexual misconduct by Matulis. Future jury findings are irrelevant because these underlying

claims are solely based on the alleged sexual misconduct. Therefore, the Excess Policy’s sexual

misconduct exclusion precludes coverage for these underlying claims, regardless of the outcome.

However, a determination of whether A.G. and P.P’s underlying claims, which involve allegations

unrelated to sexual misconduct, are covered by the Excess Policy would be premature. This

question depends on a finding by the trier of fact as to whether A.G. and P.P’s injuries arose solely



                                                 20
from the alleged sexual abuse by Matulis or also from unrelated, negligent conduct by Matulis.

As such, this issue is not ripe for this Court’s consideration at this time. Consequently, this claim

for declaratory relief is DISMISSED WITHOUT PREJUDICE until the underlying claims are

resolved.

         E.     DS Holdings is an Insured Under the Primary Policy

         Allied World seeks a declaration that DS Holdings does not meet the definition of an

Insured under the Primary Policy because it is neither a “Named Insured,” “Insured Entity,” or

“Employee.” (ECF No. 251 at 19.) In support of this argument, Allied World relies on a portion

of the Primary Policy’s definition of insured. “Insured” is defined in the Primary Policy as “any

of the following: 1. the Named Insured; 2. any Insured Entity; 3. Any Employee, except for any

employed physician or surgeon providing direct patient care, but only while acting within the scope

of his/her duties as such[] . . . .” (ECF No. 115-19 at 18.) However, Allied World’s quotation of

the definition of insured is incomplete. The Primary Policy’s definition continues by stating that,

“solely with respect to Insuring Agreements A. and B., Insured shall also mean . . . any

Management Company . . . .” (Id. at 18–19.) The policy expressly limits coverage for any

Management Company “to Claims arising out of Management Company Professional Services

performed for or on behalf of the Named Insured, . . . .” 12 (Id. at 19.)

         J.W., D.C., R.L., and T.W.’s operative complaints all allege that DS Holdings is the

“Manager” of Day Surgery, the named insured under the policy, and is liable for conduct related

to Management Company Professional Services. (ECF No. 270-7; ECF No. 115-10; ECF No.

115-12; ECF No. 115-14.) Further, Insuring Agreement A of the Primary Policy provides for


12
   Under the policy, “Management Company Professional Services” includes, among other things, “ . . . staffing of
surgery centers, . . . drafting of protocols, policies & procedures, including creation and maintenance of a manual, and
training of surgery center personnel; quality assurance/risk management, [and] negotiations of third party/vendor
contracts[.]” (ECF No. 115-19 at 20.)

                                                          21
“Claims Made Professional Liability” coverage for a “Claim alleging a Medical Professional

Incident.” (ECF No. 115-19 at 16.) A “Medical Professional Incident” means “an actual or alleged

act, error or omission in the Insured’s rendering of or failure to render Medical Professional

Services; [or] … any actual or alleged act, error or omission in connection with the Insured’s

performance of quality assurance activities.” (Id. at 20.)

       Allied World does not dispute that DS Holdings is a Management Company performing

Management Company Professional Services as that term is defined under the policy. Instead, as

the DS Entities observe, “Allied World appears to take the position that (1) the coverage provided

by Endorsement No. 4 is a separate grant of coverage, exclusive of coverage provided under the

named Insuring Agreements of the Policy, and (2) that claims against DS Holdings cannot trigger

coverage under both Endorsement No. 4 and other Insuring Agreements in the Policy.” (ECF No.

268 at 15.) Allied World points to language in Endorsement No. 4 which states that “[n]o other

limit of liability under this Policy shall be available with regard to [a Claim covered by

Endorsement No. 4].’” (ECF No. 115-19 at 8.) Based on this provision, Allied World contends

that “only Endorsement No. 4—and not Insuring Agreements A or B—afford coverage for the

[underlying claims.]” (ECF No. 282 at 14.)

       Allied World’s argument is a confusing leap in logic. There is no support for Allied

World’s claim that Endorsement No. 4 is a separate grant of coverage that precludes coverage

under all other insuring agreements in the Primary Policy. See Bland v. State, 737 S.E.2d 291, 305

(W. Va. 2012) (noting that generally, under West Virginia law, “an endorsement to an insurance

policy is intended to modify the portion of the policy so indicated in the endorsement, not to serve

as a complete replacement of an insurance policy.”). The terms “coverage” and “limit of liability”

refer to different concepts, and Allied World incorrectly applies these words synonymously.



                                                22
Though not defined in the policies, generally “coverage” refers to an insurer’s obligation to defend

or indemnify an insured pursuant to an insurance agreement or policy while “limit of liability”

refers to the maximum amount an insurer agrees to pay under that policy. Both the Primary Policy

and Endorsement No. 4 state that one “limit of liability” and one “deductible” will apply to a claim.

(ECF No. 115-19 at 8, 27.) Importantly, neither the policy nor the endorsement state that only one

insuring agreement will apply to a claim. To the contrary, Condition A of the Primary Policy

contemplates that a claim can trigger more than one insuring agreement, stating that “[i]n the

event a Claim . . . involves more than one (1) Insuring Agreement hereunder, it is understood

and agreed that only one (1) Deductible and one (1) Limit of Liability will apply to such Claim . .

. .” (ECF 115-19 at 27.)

       To read Allied World’s preclusion into the policy, which restricts coverage for a claim to

one insuring agreement, would be impermissible under West Virginia law. See, e.g., Loudin Ins.

Agency, Inc. v. Aetna Cas. & Sur. Co., 966 F.2d 1443, 1992 WL 145269, at *5 (4th Cir. 1992) (per

curiam) (applying West Virginia law and stating that the court “will not rewrite the parties’

contract simply because one party is no longer satisfied with the bargain he struck.”); Kelly, 504

S.E.2d at 175 (noting that the court “is not at liberty to rewrite the contract between the parties.”).

Based on the language of the policy, Endorsement No. 4 reinstates coverage for claims otherwise

excluded by the Primary Policy’s sexual misconduct exclusion, and there is no reason why those

claims may not arise under any of the separate insuring agreements of the Primary Policy. Here,

the allegations against DS Holdings in the J.W., D.C., R.L., and T.W. claims assert liability that is

covered under Endorsement No. 4 and Insuring Agreement A. Accordingly, DS Holdings squarely

falls within the definition of an insured and is entitled to coverage under the Primary Policy for

the underlying claims.



                                                  23
       F. DS Holdings is Not an Insured Under the Excess Policy

       Claimants further argue that DS Holdings is insured under the Excess Policy. Unlike the

Primary Policy, the Excess Policy’s definition of insured does not include management companies.

(ECF No. 115-20 at 15.) Still, Claimants argue that the Excess Policy affords pure follow form

coverage under Insuring Agreement C, making the Primary Policy’s definition of insured,

including potential coverage for management companies, part of the Excess Policy. (ECF No. 271

at 12–13.) As discussed previously, Insuring Agreement C does not contain pure follow form

language and does not incorporate those terms and conditions in the Primary Policy that are

contrary to any provision contained in the Excess Policy. See supra at 19 (citing ECF No. 115-20

at 12). The Excess Policy’s own definition of insured, which does not include management

companies, is contrary to the Primary Policy’s definition and, thus, applies.

       Claimants also contend that DS Holdings is entitled to coverage under the Excess Policy

because Day Surgery is obligated to indemnify it pursuant to an insured contract. (ECF No. 271

at 13.) “Insured Contract” under the Excess Policy means the following:

       That party of any other contract or agreement pertaining to the Insured’s business
       under which the Insured assumes the tort liability of another party to pay for Bodily
       Injury . . . to a third person or organization. Tort liability means liability that would
       be imposed by law in the absence of any contract or agreement.

(ECF No. 115-20 at 16.) Claimants have submitted Day Surgery’s operating agreement, wherein

Day Surgery agrees that it “may indemnify any person, including the Manager” who is sued

because it is a “Manager of [Day Surgery.]” (ECF No. 270-2 at 31–32 (Operating Agreement).)

While the agreement provides that Day Surgery may indemnify DS Holdings, it does not obligate

it to do so. In fact, Claimants have not provided any evidence to establish that Day Surgery is

obligated to assume any tort liability of DS Holdings. See Mulvey Constr., Inc. v. Bitco Gen. Life

Ins. Corp., No. 1:07-0634, 2015 WL 6394521, at *33 (S.D. W. Va. Oct. 22, 2015) (finding

                                                  24
indemnity language that lacked an assumption of tort liability was not an insured contract under

similar policy language).     Therefore, any provision in the Primary Policy that might be

incorporated into the Excess Policy and provide coverage for such indemnity claims is irrelevant

here. As such, the Court finds that DS Holdings is not an insured under the Excess Policy.

       G. Hayseeds Damages

       As a final matter, Allied World challenges the DS Entitles’ claim for an award of Hayseeds

damages. In Hayseeds, Inc. v. State Farm Fire & Casualty, 352 S.E.2d 73 (W. Va. 1986), the

West Virginia Supreme Court of Appeals held that in cases where a policyholder prevails in a suit

involving coverage against his own insurer, the insurer may be held liable for certain consequential

damages. In this case, the DS Entities assert a counterclaim against Allied World for breach of

contract and, as a result, seek Hayseeds damages. Specifically, they allege that Allied World

“breached [its] duty of good faith and fair dealing by denying to [Day Surgery] the full amount of

coverage available to it under the [policies] . . . .” (ECF No. 130 at 27–28 ¶¶ 9–15.) As noted

above, Claimants’ underlying civil actions are still pending in state court. Therefore, any ruling

on the DS Entities’ bad faith claim concerning Allied World’s duty to indemnify could have an

“advisory quality.” Camden–Clark Mem’l Hosp. Corp., 717 F. Supp. 2d at 540 (citing Lear Corp.

v. Johnson Elec. Holdings Ltd., 353 F.3d 580, 583 (7th Cir. 2003)). As such, Allied World’s

summary judgment motion as it relates to this claim is DENIED as premature and the DS Entities’

counterclaim is DISMISSED WITHOUT PREJUDICE.

                                        IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART Allied

World’s motion for summary judgment, (ECF No. 250), and further GRANTS IN PART and

DENIES IN PART the DS Entities and Claimants’ motions for partial summary judgment, (ECF



                                                25
Nos. 267, 269, 270, 272, 273, 277, 278). Specifically, the Court GRANTS Allied World’s motion

insofar as it seeks a declaration (1) that the underlying claims are all “related claim” and, thus,

deemed a single claim, subject to a single per claim limit of liability, and (2) that DS Holdings is

not insured under the Excess Policy. The Court also GRANTS the DS Entities and Claimants’

motions insofar as they seek declarations (1) that the limit of liability under the Primary Policy

may not be reduced by the payment of defense expenses, and (2) that DS Holdings is an insured

under the Primary Policy. The Court DENIES the motions as to the remaining issues.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         March 31, 2020




                                                26
